Citation Nr: 1308319	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from April 9, 2008, to July 21, 2011.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after July 22, 2011. 

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to February 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board previously considered the appeal in June 2011 and remanded the case for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of the benefits sought. As such, this matter is properly returned to the Board for appellate consideration. 

During the pendency of the appeal, the RO granted an increased 70 percent evaluation for PTSD in a May 2012 rating decision.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased initial, staged disability rating remains on appeal.

A review of the record reflects that, after the issuance of the May 2012 supplemental statement of the case, the Veteran submitted a statement and private medical records in June 2012.  To the extent any records were not reviewed by the RO, the Board notes the Veteran provided a waiver of the RO's initial consideration of any new evidence in a May 2012 statement.  38 C.F.R. § 20.1304.

The issue of TDIU is being remanded and is addressed in the REMAND portion of the decision below. This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the period from April 9, 2008, to July 21, 2011, the evidence demonstrates that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  Throughout the appeal period, the evidence does not demonstrate the Veteran's PTSD has been manifested by symptomatology that more closely approximates total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from April 9, 2008, the criteria for an initial evaluation of 70 percent for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012). 

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met at any point during the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008, March 2009, and June 2011 that fully addressed all notice elements.  The claim was readjudicated in a May 2012 supplemental statement of the case.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the Veteran's service treatment records, private treatment records, and reports of VA examinations.  The Veteran also submitted private treatment records and lay statements in support of his claim.  

The Veteran was afforded VA examinations in April 2009 and July 2011 in connection with his claim.  These reports were rendered by medical professionals following a thorough examination and interview of the Veteran and a review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  As such, the Board finds the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any other outstanding, available evidence that has yet to be obtained.  Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd sub nom. Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

The Veteran seeks an increased evaluation for his service-connected posttraumatic stress disorder (PTSD) with depression.  The RO granted service connection for PTSD in a May 2009 rating decision.  At that time, a 30 percent evaluation was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective April 9, 2008.  As noted in the Introduction, during the pendency of the appeal, the RO granted an increased 70 percent evaluation effective from July 22, 2011.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased initial, staged disability rating remains on appeal and consists of two parts: (1) whether an evaluation in excess of 30 percent is warranted for the period from April 9, 2008, until July 21, 2011; and (2) whether an evaluation in excess of 70 percent is warranted for the period beginning July 22, 2011. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's PTSD with depression is evaluated under Diagnostic Code 9411.  Regulations pertaining to the criteria for evaluating psychiatric disorders, including PTSD, provide for a 30 percent disability rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing DSM-IV).  A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

The evidence for consideration in this case includes VA outpatient treatment records, VA examination reports, private medical records, and lay testimony and statements.  This appeal stems from the initial grant of service connection. The Veteran has not challenged the April 9, 2008, effective date for the grant of service connection, and therefore, the relevant question in this matter is the state of his disability for the period beginning on April 9, 2008. 38 C.F.R. § 3.400. 

The Veteran submitted private treatment records dated from May 2008 to June 2012.  A May 2008 private treatment note indicated that the Veteran reported having trouble sleeping from pain, night sweats, and dreams.  Although he did not remember the content of the dreams, the Veteran explained that he sometimes woke up, grabbed his pistol, and checked around the house.  He described being depressed for years and feeling extremely stressed out and in pain when he came home from work.  He related that his daughter told him he could not love and described him as cold.  He thought about taking his own life twice, most recently two months prior to the evaluation.  The Veteran explained he did not kill himself because a friend came and took the gun away.  The physician indicated that the Veteran felt hopeless and helpless.  The Veteran also indicated that he could not drive due to anxiety and flashbacks.  He further reported having nightmares and insomnia.  He appeared slightly disheveled and depressed.  His thought process was within normal limits and was goal directed and logical.  His speech was also normal, and the Veteran denied any having audio or visual hallucinations.  There was no suicidal or homicidal ideation at the time of assessment.  He was alert and oriented and able to register and recall.  His memory appeared intact, although the physician noted that the Veteran's attention and concentration were slightly affected.  The assessment was mood disorder and PTSD, and the GAF score was 45.  

Other private treatment records from May 2008 until June 2012 illustrate that the Veteran had recurrent complaints of depression, irritability, flashbacks, and sleep disruptions, including night sweats and nightmares.  The Veteran often discussed complaints of difficulty with his spouse as well as stress and irritability at work.  He always denied having audio or visual hallucinations and homicidal ideation.  The Veteran was frequently tearful during his mental health visits, and he often indicated that he did not socialize or described himself as isolated.  The physician frequently described the Veteran's affect as constricted and dull.  In February 2010, July 2010, and February 2012, the physician noted that the Veteran appeared disheveled or unkempt.  In July 2008, he reported that he had an outburst with a supervisor and had to apologize.  In July 2010, he indicated that he previously thought about suicide, but was not suicidal or homicidal at the time of evaluation.  In February 2011, the Veteran indicated that he continued to experience thoughts of death, but had no suicidal ideation.  In May 2011, he reported that he called a suicide hotline.  

The Veteran was afforded a VA examination in April 2009 to assess the nature and etiology of any present mental condition.  The examiner noted that the Veteran responded well to psychopharmacological intervention with an improvement in symptoms, such as sleep problems and nightmares, but he continued to have interpersonal difficulties with significant others.  The Veteran described himself as isolative and largely nontalkative and noted that he preferred to be left alone.  He described himself as distant from his family and indicated that he was frequently irritable with his wife and daughter.  He described his relationship with his daughter as strained and indicated that she described him as unloving.  He stated that he had one to two friends who he saw once or twice a week.  He reported enjoying watching sports and news and spending time with his dogs.  He had no history of violence or assaultiveness.  While the examiner noted no history of suicide attempts, he related one instance of suicidal ideation the prior spring where the Veteran had a plan, but a friend intervened and took away his gun.  There was also another instance many years prior to that incident.  However, there was no suicidal ideation, intent, or plan at the time of the examination.  

A clinical examination reflected that the Veteran was clean and appropriately dressed.  His speech was hesitant, slow, and clear, and his attitude was cooperative and friendly.  The Veteran's affect was described as constricted, and his mood was dysphoric.  Attention and orientation were intact.  The Veteran's thought process and content were unremarkable, and there were no delusions or hallucinations.  He understood the outcome of his behavior and understood he had a problem.  The medication helped with sleep problems of awakenings and nightmares.  He had inappropriate behavior, but did not have obsessive or ritualistic behavior or panic attacks.  His impulse control was also good.  The Veteran described having discomfort in public places and people he did not know, and he tried to avoid things like shopping as much as possible.  He also indicated that he has been uncomfortable driving since the accident.  

The examiner concluded that the Veteran had chronic PTSD symptoms, including recurrent and intrusive thoughts, distressing dreams, physiological reactivity on exposure to stimuli, efforts to avoid activities places and people that reminded him of trauma, diminished interest in things he used to enjoy, detachment or estrangement from others, irritability or outbursts of anger, hyper vigilance, and exaggerated startle response.  The Veteran reported having an improvement in symptoms since seeking psychiatric care in May 2008, and as such, the symptoms were largely restricted to times when he operated a motor vehicle; however, the Veteran was a postal worker so he experienced symptoms daily.  The Veteran reported increased social isolation and decreased activity secondary to physical pain and psychiatric symptoms.  He also had increased discomfort in public leading to a decline in social activities and mood instability that impacted his relationship with family.  The Veteran estimated about 8 weeks time off from work due to pain from his back and neck.  He indicated that he was irritable with others at work and sometimes went off inappropriately at coworkers and supervisors.  The diagnoses were major depressive disorder and PTSD, and the GAF score was 60.  

VA outpatient treatment records reflect that, in March 2011, the Veteran called VA's suicide hotline after having a conflict with his wife.  At the time of follow-up treatment, he denied having suicidal ideation.  He also denied having any history of hallucination or psychosis.  He did report having nightmares and night sweats, and he described hypervigilence and depression.  The Veteran denied any past suicide attempts.  His spouse was concerned that he was always angry and mean, but denied physical violence.  She denied any physical danger in the house.  

A mental status examination during follow-up treatment reflected that the Veteran was calm and casually dressed.  His speech had a normal rate and tone, and his mood was better.  His affect was euthymic, but at times tearful.  The Veteran's content was free of suicidal or homicidal ideation, and he denied hallucinations.  His thought process was linear, logical, and sometimes with extraneous details, and insight and judgment were good.  

Another March 2011 record noted the Veteran's report of chronic problems with interpersonal interactions with family members.  He described having intrusive images of his accident, hypervigilence, a feeling of uneasiness when others want to drive, irritability, feeling on edge, and being quick to anger.  He denied feeling so overwhelmed that he would act upon thoughts or feelings.  He was casually dressed and fair-kempt.  He had poor eye contact and loud, fluent, spontaneous speech.  His mood was alright.  He had some passive suicidal ideation in the prior months, but no intent or plan.  The Veteran's affect was constricted, serious, and anxious.  There was some emotional labiltiy.  His thought process was circumstantial, but content was reality-based.  There was no suicidal or homicidal ideation, and cognition was intact.  Insight and judgment were fair.  The physician noted the Veteran did not appear to be in imminent danger of harm to himself or others, and overall, there was a chronic low to moderate risk of harm to himself and low risk of harm to others.  The main risks included the chonicity of the anxiety and depression and passive suicidal ideation, but protectors included a supportive friend, a desire to seek help, and a willingness to engage in follow-up.  The diagnosis was severe PTSD and moderate major depression.  The GAF score was 40.  

The Veteran was afforded another VA examination in July 2011 to assess the severity of his PTSD.  He reported that he was married and lived with his wife and daughter.  Although they had been married since 1979, he explained that they did not get along too well because of his short fuse and irritability.  He also noted that he did not talk to his daughter much and spent most of his time with his dogs.  The Veteran reported that he was employed full-time as a mailman and was trying to make it until March when he would be eligible to retire.  He indicated that he had missed about a month of work in the past year due to back problems and headaches.  He explained that he tried to avoid others and stayed out of everybody's way at work.  The Veteran explained he did not sleep well because he woke up frequently and had nightmares and night sweats.  He described his mood as not happy, as he did not care about a lot of things.  He reported occasional suicidal thoughts, specifically when he was really mad, but he denied any intentions or plans to hurt himself.  The Veteran endorsed all symptoms of re-experiencing the event, avoidance of stimuli and symptoms of increased arousal (as reported in Criteria B, C and D of the Disability Benefits Questionnaire).  The duration of the symptoms was more than one month and caused clinically significant distress or impairment in social occupational or other important areas of functioning.  Other symptoms included depressed mood, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation.  

The Veteran did not have symptoms, such as near continuous panic, memory loss, circumstantial, circumlocutory, or stereotyped speech, illogical or irrelevant speech, gross impairment in thought process or communication, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, neglect of appearance or hygiene, intermittent inability to perform activities of daily living, or disorientation to time or place.  The examiner concluded with diagnoses of PTSD and depressive disorder and assigned a GAF score of 52.  The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

As an initial matter, although the April 2009 VA examination attributed some symptoms directly to depression and others to PTSD, the July 2011 VA examiner explained that the depression and PTSD were comorbid conditions with overlapping symptoms.  Giving the Veteran the benefit of the doubt, the Board will consider all symptoms to be part and parcel of the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Applying the facts to the applicable rating criteria, the Board finds that the criteria for an increased evaluation of 70 percent have been approximated as of April 9, 2008.  The Veteran, among other things, is virtually isolated, is irritable, has frequent flashbacks and sleep disturbance related to his accident, and has experienced intermittent thoughts of suicide beginning in 2008.  In regard to the latter point concerning suicide, the Veteran has provided competent and credible evidence in lay statements that he had thoughts of suicide.  These assertions are consistent with his medical record, which reflects reports of suicidal ideation, once to a point where a friend had to talk him through it and take away his gun and once where he called VA's suicide hotline.  The Veteran has also been described at times as disheveled or unkempt.  The GAF scores during this period further support an increased rating with GAF scores ranging from 40 to 60, documenting some moderate symptoms at best and some impairment in reality testing or communication or major impairment in several areas at worst.  Therefore, in this matter, the Board finds that an increased rating of 70 percent is warranted for the entire rating period beginning April 9, 2008.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

However, the evidence throughout the entire appeal period does not demonstrate total occupational and social impairment to warrant an increased 100 percent evaluation at any point.  There is no doubt that the Veteran's PTSD symptoms interfere with his functioning.  However, his symptoms do not rise to total occupational and social impairment required for an increased 100 percent evaluation, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others. 

The Veteran has always been oriented in all spheres, and in spite of the suicidal ideation discussed above, he has never deemed to be an actual threat of danger to himself or others.  In fact, the March 2011 VA outpatient treatment records described him as having a low to moderate risk of harm to himself and a low risk of harm to others.  Additionally, the Veteran has routinely denied having delusions or hallucinations, and he has never presented with evidence of illogical speech, near continuous panic or depression, or memory impairment of any form.  While he has occasionally been described as unkempt, there were also times when he was evaluated as appropriately dressed and clean, thereby illustrating that it was more akin to neglect to appearance as opposed to an inability to perform activities of daily living.  The records also demonstrate that the Veteran has always been aware of his condition, and treating physicians and examiners consistently describe his insight and judgment as fair or good.  While the Veteran has had suicidal and homicidal ideation at times, he also was noted to have several protective factors.  Both relationships are strained, but he was able to stay married and live with his wife or daughter.  Similarly, while he noted significant irritability and stress on the job, the Veteran was able to stay employed from 1981 until he was eligible for retirement in 2012.  In short, the Veteran has not demonstrated symptoms suggestive of total occupational and social impairment. 

Furthermore, the symptoms the Veteran does have (suicidal ideation, nightmares, depression, flashbacks etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  In spite of the Veteran's symptoms, he has stayed married and was able to stay employed.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.  Additionally, the Veteran's GAF scores do not reflect total occupational and social impairment. Rather, the lowest GAF score noted during the entire appeal period was a 40, which is indicative of some impairment in reality testing or communication or major impairment in several areas.  Significantly, he was only noted to be a 40 one time, and the majority of records reflect scores in the 40s or 50s, which is reflective of moderate to serious symptoms.  He has never been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  As such, the record does not more nearly approximate a 100 percent evaluation. 

Based upon the guidance set forth in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether staged ratings are appropriate.  In the present case, the Veteran's symptoms have most nearly approximated the 70 percent evaluation throughout the entire appeal period.  As described in detail above, the evidence does not more nearly approximate a 100 percent schedular rating at any time to allow for further staged ratings. 


Extraschedular Rating

The Board has also considered whether the Veteran's PTSD with depression warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.   

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported nightmares, intrusive thoughts, avoidant behaviors, social isolation, depression, insomnia, suicidal ideation, and irritability.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

For the period from April 9, 2008, until July 21, 2011, an initial 70 percent evaluation for PTSD is granted, subject to the law and regulations governing the award of monetary benefits. 

An initial evaluation in excess of 70 percent for PTSD is denied for the entire appeal period.





REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In the present case, the Veteran has asserted that his PTSD should be rated as 100 percent schedular or 70 percent with TDIU.  See June 2012 statement.  His private mental health treatment records reflect complaints of irritability and stress at work and indicate that he contemplated leaving his job prior to being eligible to retire.  Accordingly, the Board finds that the Veteran has raised a claim of entitlement to a TDIU rating.  Id.

While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim.  This letter should notify the Veteran and his representative of any information, including lay or medical evidence, that was not previously provided and that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board finds a VA examination is necessary.  The record reflects that the Veteran is service-connected for PTSD, evaluated as 70 percent disabling; a right ankle sprain, evaluated as 20 percent disabling; residuals of a displaced fracture of the left ankle, evaluated as 20 percent disabling; degenerative joint disease of the thoracolumbar spine, evaluated as 10 percent disabling; and residuals of an injury to the right middle finger, evaluated as noncommpensable.  The combined evaluation is 80 percent.  

A June 2012 statement from the United States Post Office indicated that the Veteran had been employed from February 1981 to March 2012 and noted that he stopped working due to retirement.  Although the Veteran has been afforded two VA mental health examinations which discuss some difficulty at work, the record does not include a medical opinion addressing the combined effect of the Veteran's service-connected disabilities on his employability.  The Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed to resolve the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2.  Schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  

3.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  If the claim is denied, he should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


